DETAILED ACTION
This is in response to application filed on June 8th, 2020 in which claims 1-5 were presented for examination, later amended via preliminary amendment on 6/23/2020, in which Claims 1, 2, and 5 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/22/2020 has been considered by the examiner.
Specification
The amendment filed 6/23/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The beginning of Page 2 of the specification was amended to include the claim to the PCT priority, the amendment including the phrase “the entire contents of which are incorporated herein by reference”.  However, this phrase needs to be deleted, as the phrase was not in the original filing.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 31 “4550 revolutions per minute” is not in the original disclosure; specification only indicates “4550 revolutions”; the term “rpm” is only utilized in reference the drum speed, not to the prevention of sinking
Claim 1 Line 32 “centrifugal drying machine” is also not in the original disclosure; original disclosure only recites “terry-cloth tolon machine”
Claim Objections
Claim(s) 1, 2, and 5 is/are objected to because of the following informalities: 
Claim 1 Line 4 “a textile fiber” needs to read “textile fibers” in order to be consistent with at least Claim 1 Line 4 “fibers” and Claim 1 Line 6 “textile fibers”
Claim 1 Line 5 “textile fiber” needs to read “textile fibers” in order to be consistent as similar aforementioned
Claim 2 Line 2 “comprising” is recommended to read “wherein”
Claim 5 Line 2 “obtaining a plurality of sliver nep effects” needs review whether it should read “obtaining the plurality of sliver nep effects” as “plurality of nep effects” is already established in Claim 1 Line 32.  However, further review may be necessary especially as Claim 1 Line 32 has 112(b) indefiniteness rejection(s)
Claim 5 Line 2 “carding process” may need review whether it should read “the carding process”; as such, Claim 1 Lines 7-9 may need review to better clarify “carding machine for a carding process” for clear antecedent basis
Claim 5 Line 3 before “selected” delete “are”
Claim 5 Line 4 before “linen” delete “or”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 Line 23 “placing the pile yarn on a fabric backcloth for shearing and then shearing the pile yarn” and Claim 1 Line 33-34 “shearing the pile yarn of the pile fabric…by making a plurality of closed loops open-ends” are not described in the claims nor the specification in such a way as to reasonably convey that the inventor(s) had possession.  As best understood, Lines 33-34 is supported by page 7 of the specification “2nd shearing”, meaning Lines 33-34 are a second instance of “shearing” compared to Line 23.  However, generally in the art, a first shearing already makes a plurality of closed loops open-ends, and a second shearing generally is for adjusting pile height.  It is unclear how a first shearing does not already make a plurality of closed loops open-ends, and therefore what invention is possessed, pending clarification.
It is also important to note that applicant does not have support for new limitations. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in the figures has support been found for the following:
Claim 1 Line 31 “rotating a dyed fabric at least 4550 revolutions per minute” is not in the original disclosure.  Specification only indicates “4550 revolutions”; the term “rpm” is only utilized in reference the drum speed, not to the prevention of sinking.  As such, the recitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1, 2, and 5 is/are rejected under U.S.C. 112(b).
The term “splicing” in Claim 1 Line 9 is unclear and therefore renders the claim indefinite.  Especially as the claim is referring to “splicing a plurality of sliver cotton pieces with a plurality of sliver neps”, it is unclear how applicant means the term “splicing” to be interpreted, since it usually involves cutting in the art.  As best understood, the term will be interpreted as “combining.”      
The term “a plurality of sliver cotton pieces” in Claim 1 Line 9 is unclear and therefore renders the claim indefinite.  As best understood, this phrase seems to have improper antecedent basis, as it may be referring to “textile fibers” of Claim 1 Line 4, specifically of natural fibers; however, it has not been previously established in the claims as such, for example “wherein the textile fibers comprised of natural, synthetic, regenerated fibers or a mixture of the natural, synthetic and regenerated fibers are a plurality of sliver cotton pieces”.  If such a connection were established, Claim 1 Line 9 should read “the plurality of sliver cotton pieces.”  However, such an amendment still does not clarify how this phrase in Line 9 relates to “a plurality of slivers” in Claim 1 Line 6.
Similarly, the term “a plurality of sliver neps” in Claim 1 Lines 9-10 is unclear and therefore renders the claim indefinite.  As best understood, this phrase seems to have improper antecedent basis, as it may be referring to “neps” of Claim 1 Line 3; however, it has not been previously established in the claims as such, for example “wherein the neps are a plurality of sliver neps”.  If such a connection were established, Claim 1 Line 3 should read “the plurality of sliver neps.”  However, such an amendment still does not clarify how this phrase in Lines 9-10 relates to “a plurality of slivers” in Claim 1 Line 6.
Similarly, the term “splicing a plurality of sliver cotton pieces with a plurality of sliver neps and mixing the plurality of sliver neps into a main material” in Claim 1 Lines 9-11  is unclear and therefore renders the claim indefinite.  As best understood, the secondary (underlined) recitation of “plurality of sliver neps” is referring to a mixture of the plurality of sliver cotton pieces and a plurality of sliver neps resulting in a main material.  However, the claims do not clearly establish as such.  Review is needed.
Relatedly, the term “thinning a draw frame sliver cotton and a nep mixture” in Claim 1 Lines 12-13 is unclear and therefore renders the claim indefinite.  It is also unclear whether this term has antecedent basis issues or is intentionally indicating a completely separate draw frame sliver cotton and a completely separate nep mixture entering into the method steps that are unrelated to that disclosed in Lines 3-11.  Review is needed whether Line 12 should read “thinning the plurality of sliver cotton pieces and the plurality of sliver neps.”  
Similarly then, “the draw frame sliver cotton and the nep mixture” in Claim 1 Lines 13-14 also need review.
Relatedly, “a main fiber and a nep mixture” in Claim 1 Line 16 is unclear and therefore renders the claim indefinite.  It is unclear if “main fiber” is referring to “main material” in Claim 1 Line 11 or is establishing a completely new fiber and nep unrelated to structures previously recited in the claim.  Review is needed whether perhaps Line 11 should read “a main material for a mixture” wherein Line 16 could read “the mixture”.
Relatedly to aforementioned, “a ground yarn” in Claim 1 Line 21 is unclear whether related to “a main fiber” in Claim 1 Line 16.
The term “placing the pile yarn on a fabric backcloth” in Claim 1 Line 23 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant intentionally meant the current antecedent basis which reads as though a fabric backcloth has been brought into the method that is unrelated to the previous structures and method steps, as though the pile yarn is placed/inserted onto a separate fabric backcloth.  If not, it may be recommended to establish where “fabric backcloth” is initially established in the method steps.
The term “a produced yarn” in Claim 1 Line 25 is unclear and therefore renders the claim indefinite.  Based on the current antecedent basis and recitations, claim is unclear as to when this particular “a yarn” has been “produced”.  It may be recommended to establish when this “produced yarn” is formed within the methods.
The term “a pile fabric” in Claim 1 Line 26 is unclear and therefore renders the claim indefinite.  Based on the current antecedent basis, claim is indicating that pile fabric is unrelated to the recitations aforementioned.  It may be recommended to establish when “a pile fabric” is formed within the methods.
The term “a dyed fabric” in Claim 1 Line 31 is unclear and therefore renders the claim indefinite.  As best understood, Claim 1 Line 27 “dyeing the pile fabric” results in “a dyed fabric”.  As such, it is unclear why Claim 1 Line 31 has utilized antecedent basis that establishes a completely separate dyed fabric unrelated to aforementioned structures and methods.  It may be recommended to establish “resulting in a dyed fabric” in Line 27, such that Line 31 can read “a dyed fabric.”
The term “a plurality of nep effects” in Claim 1 Line 32 is unclear and therefore renders the claim indefinite.  Based on the current antecedent basis, claim is indicating that pile fabric is unrelated to the recitations aforementioned.  It may be recommended to establish when “plurality of nep effects” is formed within the methods.
The term “a dyed and sheared velvet fabric” in Claim 1 Line 36 is unclear and therefore renders the claim indefinite.  As best understood, Claim 1 Line 33 “shearing the pile yarn” results in “a dyed and sheared velvet fabric”.  As such, it is unclear why Claim 1 Line 31 has utilized antecedent basis that establishes a completely separate dyed and sheared velvet fabric unrelated to aforementioned structures and methods.  An amendment could establish “resulting in a dyed and sheared velvet fabric” in Line 27, such that Line 31 can read “the dyed and sheared velvet fabric.”  However, further review is needed, especially as the preamble of Claim 1 reads “A knitting method for a velvet fabric”.  Claim 1 preamble may need to read “A dyed and sheared velvet fabric knitting method”, wherein subsequent preambles would therefore need amendment as well.  Review is recommended overall.
The term “placing the pile yarn on a fabric backcloth for shearing and then shearing the pile yarn” in Claim 1 Line 23  and “shearing the pile yarn of the pile fabric…by making a plurality of closed loops open-ends” in Claim 1 Lines 33-34 is unclear and therefore renders the claim indefinite.  As best understood, Lines 33-34 is supported by page 7 of the specification “2nd shearing”, meaning Lines 33-34 are a second instance of “shearing” compared to Line 23.  However, generally in the art, a first shearing already makes a plurality of closed loops open-ends, and a second shearing generally is for adjusting pile height.  It is unclear how a first shearing does not already make a plurality of closed loops open-ends.  Claim will be interpreted as understood in the art.
Examiner notes that the suggestions aforementioned do not necessarily correct all of the indefiniteness issues, especially in light of the plethora of potential inconsistencies throughout the claims, but are merely examples to indicate how antecedent basis is established or that particular single instance could be clarified.  Applicant is recommended to review for antecedent basis consistency based on the intended claim scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 2 seems to recite that the plurality of textile fibers are selected from a plethora of materials, including that of cotton.  However, Claim 1 Line 9 seems to have already narrowed that the plurality of textile fibers is specifically of cotton, as indicated above in the 112(b) indefiniteness rejections. As such, Claim 2 is broader than Claim 1.  Examiner notes that even if Claim 1 Line 9 is amended such that it does not narrow to cotton, Claim 2 still seems to fail to further limit from Claim 1 Lines 3-5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim inconsistencies will be interpreted as though all related
First and second shearing will be interpreted as in the prior art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US Publication 2015/0110993), herein Rock, in view of Hatch (NPL), Camnasio et al (USPN 2600203), herein Camnasio, Pascoe Sr (USPN 4576611), herein Pascoe, Kimbrell Jr et al (USPN 7550399), herein Kimbrell, Roetker (USPN 5591236), and Nohara (US Publication 2007/0044286).
Regarding Claim 1, Rock teaches a velvet fabric knitting method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0009] "disclosure describes a fiber blend"; [0011] "disclosure describes fabric"; [0043] "fiber blend…can made into yarns…yarn can be incorporated in a…circular knit"; [0043] "in additional to being used as a stitch yarn, the yarn can also be used a pile yarn (e.g., in...velour, or high pile)", wherein it is known in the art that velour can be considered velvet; see also extrinsic evidence Mandawewala US Publication 2004/0128811 wherein sheared loop piles are velvet effect, wherein subsequent limitations will indicate shearing and therefore velvet) comprising the steps of
mixing a plurality of fibers comprising neps used in a pile yarn with a textile fiber ([0009] "fiber blend comprising…modacrylic fiber, and…natural fiber"; [0013] "natural fiber…comprises cotton", wherein it is known in the art that cotton is nep, see extrinsic evidence Singh, Patil Verman WO 2014/106858 page 26 "neps from cotton"; the textile fiber being another section of the cotton; wherein [0043] of the rejection of preamble already indicates that it is to be used in a pile yarn)
comprised of natural, synthetic, regenerated fibers or a mixture of the natural, synthetic and regenerated fibers (textile fiber being another section of the cotton, wherein cotton is natural),
mixing into a main material (see aforementioned [0009] “fiber blend”),
knitting a greige fabric by a plurality of needles ([0009] "fiber blend …can made into yarns…yarns can be incorporated in a knit, e.g., circular knit", wherein a knit constitutes a fabric; wherein it is known in the art that a circular knit is made from a circular knitting machine which has a plurality of needles, see extrinsic evidence Rock et al 2011/0177282, also for velour and circular knit; for greige-- [0045] "adding to the fiber blend...polyester...added in a dye bath that is used to dye the yarn or the fabric"; inasmuch as dye the fabric instead of the yarn, the knit would be greige/undyed before dye),
wherein the greige fabric is turning upon upwards-downwards movement of the plurality of needles ([0043] "circular knit construction can include…double knit", wherein it is known in the art that needles in a circular knitting machine turn fabric with the up/down movement of needles)
knitting the pile yarn and a ground yarn by passing the pile yarn and the ground yarn through the plurality of needles (it is known in the art that this is how a circular knitting machine works to form a circular knit),
placing the pile yarn on a fabric backcloth for shearing ([0043] "loops of the loop circular knit can be cut on a knitting machine or after the knitting as part of the finishing process", wherein it is understood that the pile yarn is already on a backcloth after knitting),
and then shearing the pile yarn (see aforementioned),


Rock does not explicitly teach and making the plurality of fibers and the textile fiber into a plurality of slivers upon processing the plurality of fibers and the textile fibers in a carding machine;
activating a draw frame for eliminating roughness of the plurality of slivers coming from the carding machine and
splicing a plurality of sliver cotton pieces with a plurality of sliver neps and
mixing the plurality of sliver neps into a main material;
activating a roving frame for thinning a draw frame sliver cotton and a nep mixture coming from the draw frame and
subjecting the draw frame sliver cotton and the nep mixture to a twisting process to obtain a plurality of cords;
activating a ring machine for obtaining a yarn by thinning the plurality of cords coming from a main fiber and a nep mixture from a roving machine via drawing and winding the yarn onto a plurality of cops.

Hatch teaches mixing a plurality of fibers comprising neps with a textile fiber (page 272 Col. 1 "first…mixing or blending to combining fibers from different bales to achieve a homogenous starting material…to prepare cotton fibers, they are removed from bales and placed onto a blending feeder…and proceed to...rapidly whirling beater blades", wherein it is known in the art that neps are of cotton fibers, see extrinsic evidence Singh, Patil Verman WO 2014/106858 page 26 "neps from cotton"; wherein the cotton is both neps and textile fiber)
comprised of natural, synthetic, regenerated fibers or a mixture of the natural, synthetic and regenerated fibers (see aforementioned, wherein cotton is a natural fiber)
and making the plurality of fibers and the textile fiber into a plurality of slivers upon processing the plurality of fibers and the textile fibers in a carding machine (page 272 Col. 2 "second step…is…carding"; page 272 Col. 2 "carding involves…card machine…thin web of fiber is formed…shaped into a rope-like strand of partially aligned fibers"; page 272 Col. 2 "rope-like strand formed is the card sliver"; page 272 Col. 2 "fourth step…six slivers or combined", indicating a plurality of slivers)
activating a draw frame for eliminating roughness of the plurality of slivers coming from the carding machine ("fourth step…is to make a more uniform sliver and continue to align the fibers…this process is called drawing", wherein uniformity and alignment eliminates roughness) and
splicing a plurality of sliver cotton pieces with a plurality of sliver neps (as best understood, splicing is drawing; page 272 Col. 2 "continue to align the fibers"; page 272 Col. 2 “to achieve this uniformity, six slivers are combined"; inasmuch as a single sliver is a mixture of cotton natural + nep, the combination would draw plurality of cotton natural and nep together) and
mixing the plurality of sliver neps into a main material (page 272 Col. 2 "fourth step…may be repeated several times");
activating a roving frame for thinning a draw frame sliver cotton and a nep mixture coming from the draw frame (Col. 2 page 272 “fifth step, the size of the drawn sliver is further reduced...single drawn sliver is converted to a roving by drawing it on a roving frame”) and
subjecting the draw frame sliver cotton and the nep mixture to a twisting process to obtain a plurality of cords (page 272 Col. 2 "roving is given a slight amount of twist", wherein there is a plurality of cords inasmuch as there is a plurality of slivers);
activating a ring machine for obtaining a yarn by thinning the plurality of cords coming from a main fiber and a nep mixture from a roving machine via drawing and winding the yarn onto a plurality of cops (page 273 Col. 1 "in the last step, the binding of the fibers occurs; the roving is converted to yarn…this has traditionally been accomplished by twisting the roving on a ring spinner.  On the ring spinner (Figure 22.4), the roving is further reduced in size").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the method of Hatch, if necessary, as Rock already teaches the use of cotton pile yarn and is merely silent on the steps, wherein Hatch shows a known method of making cotton yarn.

Rock also does not explicitly teach the plurality of needles being provided in a double cylinder circular knitting machine,
the plurality of needles in a plurality of different cylinders.

Camnasio teaches plurality of needles being provided in a double cylinder circular knitting machine (see Fig. 1; title "Double cylinder circular knitting machine"; Col. 3 Line 1 "upper cylinder 10"; Col. 3 Lines 16-17 "lower cylinder 5"),
the plurality of needles in a plurality of different cylinders (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock, if necessary, to be performed with the double cylinder circular knitting machine of Camnasio as a known circular knitting machine in the art.

Rock also does not explicitly teach activating a fixing machine for fixing a produced yarn and for stretching a pile fabric under hot air to prevent an electrostatic generation
dyeing the pile fabric.

Pascoe teaches activating a fixing machine for fixing a produced yarn and for stretching a pile fabric under hot air to prevent an electrostatic generation (Col. 1 Lines 57-59 "dyed fabric may be passed through a conventional tenter frame, for the purpose of simultaneously stretching and heating the fabric"); and
dyeing the pile fabric (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the fixing machine and stretching of Pascoe in order to get the desired aesthetic results.

Rock also does not explicitly teach  wherein dyeing the pile fabric comprises the steps of:
activating a centrifugal drying machine for drying the pile fabric by contacting a heated air;
rotating a dyed fabric at least 4550 revolutions per minute in order to prevent sinking of a plurality of nep effects in the centrifugal drying machine.

Kimbrell teaches dyeing the pile fabric (Col. 14 Lines 13-14 “fabric were placed into…dyeing”)comprises the steps of:
activating a centrifugal drying machine for drying the pile fabric by contacting a heated air (Col. 14 Lines 61-64 "treated fabric…put in a home dryer…at high setting", wherein one of ordinary skill in the art understands that a home dryer utilized heated air and is a centrifugal dryer, especially as Col. 50 Lines 50-53 "home dryer application procedure previously described…within…U.S. Pat. Nos. 5,591,236", which is Roetker),

Nevertheless, Roetker teaches heated air (Col. 8 Lines 53-55 "dryer is started and...tumbled...at a dryer air temperature in the range from about 50 degree C to about 85 degree C"),
rotating a dyed fabric in order to prevent sinking of a plurality of nep effects in the centrifugal drying machine (see aforementioned; Roetker teaches the rotation which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing sinking, which one of ordinary skill in the art would understand is desirable, especially in light of extrinsic evidence Nohara US Publication 2007/0044286 abstract "raising the cut piles (3) so as to form a raised fiber group (4)"; [0021] "cut piles 3 were processed by a raising machine so as to be raised to form the raised fiber group 4 (Fig. 1C)").

Kimbrell does not explicitly teach rotating the dyed fabric at least 4550 revolutions per minute in the drying machine.	
	
As such, Kimbrell discloses the general conditions of the claimed invention except for the express disclosure of rotating at least 4550 revolutions per minute.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure or modify if necessary to be of that range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimbrell to rotate at that revolutions per minute in order for a faster drying time with higher rpm.  Absent a showing of criticality with respect to the rpm (see pages 4 and 6 of applicant’s specification which does not disclosure criticality for 4550 rpm), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such a range without unexpected results, as preservation of pile (prevention of sinking) would be obviously desirable to one of ordinary skill in the art.  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the dyeing and drying method of Kimbrell as it is a known method of drying a dyed fabric, especially as such steps are known in the art (see extrinsic evidence Rock et al USPN 6779368).

Rock also does not explicitly teach shearing the pile yarn of the pile fabric in order to turn the pile fabric into a velvet fabric by making a plurality of closed loops open-ends from a blade distance of at least 1.8 mm.

Nohara teaches placing the pile yarn on a backcloth for shearing and then shearing the pile yarn (abstract "cutting the tip parts of the loop piles (1) formed in the weaving step so as to form cut piles (3)"),
shearing the pile yarn of the pile fabric in order to turn the pile fabric into a velvet fabric by making a plurality of closed loops open-ends from a blade distance of at least 1.8 mm (abstract "trimming the raised fiber group (4)"; [0022] "raised fiber group 4 was trimmed with a roll spiral cutter so as to have a height of 2.0 mm (Fig. 1D)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock to have two shearing as taught by Nohara to provide good touch with soft stretching property along with anti-pilling ([0007]).

Finally, Rock does not explicitly teach passing a dyed and sheared velvet fabric through a stenter for drying the dyed and sheared velvet fabric.

However, Pascoe also teaches passing a dyed velvet fabric through a stenter for drying the dyed and sheared velvet fabric (Col. 1 Lines 57-59 "dyed fabric may be passed through a conventional tenter frame, for the purpose of simultaneously stretching and heating the fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock’s sheared and dyed fabric with the stenter after dyeing as taught by Pascoe based on the desired aesthetics, such as in order to get a smooth, uncreased fabric surface (Col. 1 Line 56).
Regarding Claim 2, modified Rock teaches all the claimed limitations as discussed above in Claim 1.
Rock further teaches the plurality of textile fibers are selected form the group of viscose, cotton, polyester, nylon, wool, silk fibers or fiber mixtures comprised of mixtures of natural, synthetic, and regenerated fibers (see rejection of Claim 1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US Publication 2015/0110993), herein Rock, in view of Hatch (NPL), Camnasio et al (USPN 2600203), herein Camnasio, and Pascoe Sr (USPN 4576611), herein Pascoe, Kimbrell Jr et al (USPN 7550399), herein Kimbrell, Roetker (USPN 5591236), and Nohara (US Publication 2007/0044286), as applied to Claim(s) 1, 2 above, further in view of Mandawewala (USPN 8733075) and Du Pont (GB 1115699).
Regarding Claim 5, modified Rock teaches all the claimed limitations as discussed above in Claim 1.
Rock already taught obtaining a plurality of sliver nep effects when carding process of the plurality of textile fibers are selected from the group of cotton, silk, linen or mixtures of natural synthetic and regenerated fibers is performed in the carding machine (see rejection of Claim 1).  

Rock does not explicitly teach the carding machine at a drum speed of less than 300 rpm
and a distance between a revolving flat and a cylinder of the carding machine is more than 35 mm.

Mandawewala teaches the carding machine at a drum speed of less than 300 rpm (Col. 9 Lines 63-64 "on the cards the flat speeds are kept low at 90 to 11 mm per minute to minimize wastage").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the drum speed of Mandawewala in order to minimize wastage (Col. 9 Line 64).

Du Pont teaches and a distance between a revolving flat and a cylinder of the carding machine is more than 35 mm (abstract "to process the blend the speed of the lickerin in the carding engine is lowered to 350 to 600 ft/min and the clearances between the cylinder and associated working surfaces is increased by 10% to 40% over the conventional setting"; page 4 Lines 15-20 "the clearance between the card cylinder and...the flats...is increased by about 10% to 40% of the conventional setting in order to achieve a yarn of high bulk by the present invention").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the distance of Du Pont in order to protect the bulking properties (see abstract; page 4 Lines 19-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Priester Jr (USPN 3922404), Abler et al (USPN 4236286), Shibukawa et al (USPN 5049429), Matsui et al (USPN 4461791), Gutschmit et al (USPN 4409800), Michinobu et al (US Publication 2018/0155868), Rock et al (US Publication 2012/0231207), Makiyama et al (USPN 5715707), Brown et al (USPN 4010004), Crary et al (USPN 9212440) directed to knitted pile fabric; Rock (US Publication 2013/0183495), Rock (USPN 7743476), Rock (USPN 8172782), Moore (GB 1354438) directed to velvet/velour/pile; Scheerer et al (USPN 6250060) directed to mixing fibers;  Hup Yap et al (US Publication 2021/0025088) directed to greige; Toda (USPN 4733546), Tokumoto et al (US Publication 2011/0296875), Rock et al (US Publication 2009/0126057) directed to first shearing; Samcoe (GB 504743) directed to drying fabric; Gartner et al (USPN 7437807), Williams (USPN 7926307), Fleissner (USPN 3818607), Gardner et al (US Publication 2002/0172795), Yoshida et al (USPN 4517715) directed to tenter/stenter; Ikeda et al (USPN 7021085), Fan (USPN 5465467) directed to dyeing; Barriquand et al (USPN 4545135), Rock (USPN 7428772), Kasaoka et al (USPN 6076242), Coulon (USPN 5152685), Zhang (USPN 10106920), Ballarati et al (USPN 4537227), Kim et al (US Publication 2015/0168060), Oonishi et al (USPN 3477109), Arendt (USPN 3597851), Jenkins et al (US Publication 2013/0305560), Sisler et al (USPN 3942265), Hinson (US Publication 2015/0343111) directed to centrifugal drying; Lai (US Publication 2017/0350043), Rock et al (US Publication 8932966), Amazon Centrifugal (see NPL), Pabst et al (USPN 4011623), Dischler (USPN 5099553), Cadenhead Sr (USPN 4617218), Reiner (USPN 3650800) directed to rotating dyed; Nielsen et al (USPN 5379498), Russum et al (USPN 5539964), Takeda et al (US Publication 2009/0145507) directed to shearing more than once; Anderson (USPN 5445329) directed to drum speed; Gorrafa (USPN 3335466) directed to flat and cylinder distance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732